DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of new claims 16-29 in the reply, filed on 10/20/2020, is acknowledged.  The traversal is on the ground(s) that all of the elements of new claim 16 are present in new claim 30, and therefore, there would be no serious burden on the examiner and so the previous restriction needs to be withdrawn and new claims 16-29 and 30-35 need to be examined together.  This is found persuasive, and therefore, claims 16-29 and claims 30-35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because group I and II have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claims 16-18, 22, and 28-32 are objected to because of the following informalities: 
	Each of claims 16, 17, 18, 22, 29, 30, 31, and 32 recites “build material” in multiple locations in said claims without appropriately referring back to the first citation of “build material” in each of the independent claims 16 and 30 and providing proper referral terms such as “said build material” or “the build material” in the claims. Appropriate modification is required.
	Claim 28, in the first line, is misspelling “the” prior to “dose unit”. Modification is required.
Appropriate correction is required.
Claim Interpretation
Intended Use
Each of the claims 16 and 30, in the preamble, recites “for an apparatus for additively manufacturing three-dimensional objects” which is more directed to the “intended use” of the claimed “a sieving unit for sieving build material” while none of the above claims and the claimed subject matter does not include any structural limitations of “the apparatus for additively manufacturing three-dimensional objects”.
Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530. 
The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey, 152 USPQ 235,238. 
Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, EX parte Masham, 2 USPQ2d 1647.
35 USC § 102(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Each of the claims 16 and 30 recites “the moving unit configured to move the sieving element”, wherein specification defines “vibrating conveyor or an ultrasonic vibratory conveyor” (see published application: paragraphs [0046] and [0046]), as corresponding structure for the claimed placeholder of “the moving unit”.
	Each of the claims 16 and 30 recites “a determination unit configured to determine capacity information of the sieving element relating to an amount of build material conveying across the sieving element”, wherein specification “a control unit, that is coupled with the sensors (23)” as corresponding structure for the claimed placeholder of “the determination unit”.
	Each of the claims 18 and 32 recites “a dose element configured to adjust a size of the aperture defining the build material outlet”, wherein specification defines “linearly movable plate-like element, pivotable flap, or a rotatable cam” (see published application: paragraph [0019]) as corresponding structure for the claimed placeholder of “a dose element”.
Each of the claims 19 and 33 recites “a vibratory conveyor configured to move the dose unit and at least a portion of the sieving unit”, wherein specification defines “at least one sieving element, in particular a mesh or grid, in vibration” (see published application: paragraph [0027]), as corresponding structure for the claimed placeholder of “a vibratory conveyor”.
Each of the claims 23 and 35 recite “the dose unit is configured to adjust the size of the aperture based at least in part on one or more build material parameters”, wherein specification defines “a dose chamber, a build material guiding unit (11) with several build material guiding elements (12), and at least one dose element comprising a plate-like element that can linearly be moved, pivotable flap, or a rotatable cam” as corresponding structure for the claimed placeholder of “a dose unit”.
	Claim 25 recite “the dose element is configured to adjust the size of the aperture based at least in part on the capacity information”, wherein specification defines “linearly movable plate-like element, pivotable flap, or a rotatable cam”, as corresponding structure for the claimed placeholder of “a dose element”.
	Claim 26 recites “the dose element is configured to seal the aperture to hold the build material within the dose chamber”, wherein specification defines “linearly movable plate-like element, pivotable flap, or a rotatable cam”, as corresponding structure for the claimed placeholder of “a dose element”.
Claim 28 recites “the building material guiding element configured to distribute build material supplied to the dose chamber through the build material inlet”, wherein specification defines “baffle, guide plate or deflector ” (see published application: paragraph [0027]), as corresponding structure for the claimed placeholder of “the build material guiding element”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daly et al. (GB 2 228 215)
Daly et al. (GB ‘215) disclose a material handling system (10) receives material for an in-flow pipe (11) which delivers into a distribution box (17). Box (17) delivers to a fraction separator (12) from which a first fraction is collected by device (13) and a second fraction is collected by device (14). A sensor (20) associated with device (14) provides a weight measure of the second fraction to a control unit (22). The system is particularly applied to the material discharged from down-hole drilling operations. The separator (12) includes a 
[AltContent: textbox (A moving unit (12))][AltContent: textbox (Sieving elements (16))][AltContent: textbox (A determination unit (26, 27, 22))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    278
    424
    media_image1.png
    Greyscale

	Therefore, as to claims 16 and 30, Daly et al. (GB ‘215) disclose a sieving unit for sieving build material, which the sieving unit comprises a shaking motor as a moving unit (12) and a sieving element (16) wherein the moving unit (12) is configured to move the sieving elements (16) exhibit a sieving movement by operation of the moving unit (12), the sieving movement conveying the build material across the a sieving element (16) while a fractional portion of the build material passes through the sieving element (16) into a build material receiving unit (14); and a determination unit (26, 27, 22) configured to determine capacity information of the sieving element (16) relating to an amount of the build material to be sieved which is conveyed across the sieving elements (16).
	As to claims 17 and 31, Daly et al. (GB ‘215) teach the determination unit (26, 27, 22) comprises at least one sensor configured to determine an .

Claims 16-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edholm et al. (US 4,687,105).
Edholm et al. (US 4,687,105) disclose a machine frame 10 with a screen shoe 11 elastically suspended therein, which is driven by means of a shaking motor 12. In the screen shoe there are arranged from top to bottom a scalper screen 13, a sorting screen 14, and a fine screen 15. For the supply of the material to be screened there is provided above the scalper screen an inlet funnel 16 having a feed roll 17 e.g. with a variator, for the supply of the material to be screened to the screens through a rising sifter 18. For the removal of the scalp-overs from the scalper screen 13 and the sorting screen 14 discharge chutes 19 and 20, respectively, are provided, and for material passing through the fine screen, i.e. impurities and other admixtures not desired such as small kernels and kernel parts, a discharge chute 21 is provided. The scalp-overs from the fine screen constitute the good product, and for this product an outlet 22 controlled by a throttle is provided which opens into a rising sifter 23. (See column 2, lines 12-30)
[AltContent: arrow][AltContent: textbox (A determination unit (24))][AltContent: arrow][AltContent: textbox (A build material receiving unit (11))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sieving elements (13, 14, 15))][AltContent: arrow][AltContent: textbox (A moving unit (12))]
    PNG
    media_image2.png
    294
    347
    media_image2.png
    Greyscale


	Therefore, as to claims 16 and 30, Edholm et al. (US ‘105) disclose a sieving unit for sieving build material, which the sieving unit comprises a shaking motor as a moving unit (12) and sieving elements (13, 14, 15) wherein the moving unit (12) is configured to move the sieving elements (13, 14, 15) exhibit a sieving movement by operation of the moving unit (12), the sieving movement conveying the build material across the sieving elements (13, 14, 15) while a fractional portion of the build material passes through the sieving element into a build material receiving unit (11); and a determination unit (24) configured to determine capacity information of the sieving elements (13, 14, 15) relating to an amount of build material to be sieved which is conveyed across the sieving elements (13, 14, 15).

    PNG
    media_image3.png
    298
    347
    media_image3.png
    Greyscale

17 and 31, Edholm et al. (US ‘105) teach the determination unit (24) comprises at least on sensor configured to determine an intensity of a signal, the intensity of the signal indicative of an amount of the build material being conveyed across the sieving element, the at least one sensor being arranged below the sieving elements (13, 14, 15).
	As to claims 18 and 32, Edholm et al. (US ‘105) disclose a dose unit configured to provide the build material to the sieving unit, the dose unit comprising: a dose chamber (16) configured to hold the build material, the dose chamber (16) comprising an aperture, where rising sifters (18) is located, defining a build material outlet; and a dose element (18) configured to adjust a size of the aperture defining the build material outlet, an amount of build material being conveyed across the sieving element depending at least in part on the a size of the aperture.
	As to claims 19 and 33, Edholm et al. (US ‘105) teach a vibratory conveyor configured to move the dose unit and at least a portion of the sieving unit.
	As to claim 20, Edholm et al. (US ‘105) disclose the dose element (18) is movable relative to the build material outlet, wherein the dose element (18) is moveable to at least partially over the build material outlet.
	As to claims 21 and 34, Edholm et al. (US ‘105) teach the dose element (18) comprises a pivot-able flap or a rotatable cam.
	As to claims 22 and 35, Edholm et al. (US ‘105) disclose a layer thickness of build material conveying across the sieving elements (13, 14, 15) depends at least in part on a position of the dose element relative to the build material outlet (18).
	Edholm et al. (US ‘105) disclose the mathematical model, which represents curve C, also establishes predetermined maximum and minimum parameters for the acceptable range. In that case, also other operational parameters such as the inclination of the shaking screen, the shaking frequency or the stroke, the size of the screen openings of the shaking screen or other control measures affecting the efficiency of the screen, may be 
As to claim 23, Edholm et al. (US ‘105) teach the dose unit is configured to adjust the size of the aperture based at least in part on one or more build material parameters.
	As to claim 24, Edholm et al. (US ‘105) disclose the one or more build material parameters comprises a physical parameter and/or a mechanical parameter.
	As to claim 25, Edholm et al. (US ‘105) teach the dose element (18) is configured to adjust a size of the aperture based at least in part on the capacity information.
	As to claim 26, Edholm et al. (US ‘105) discloses the dose element (18) is configured to seal the aperture to hold the build material within the dose chamber.
	As to claim 27, Edholm et al. (US ‘105) teach the dose element is configured to adjust the size of the aperture so as to configure the build material outlet.
	As to claim 28, Edholm et al. (US ‘105) disclose a build material inlet, and a build material guiding element (17) disposed within the dose chamber, the build material guiding element (17) configured to distribute build material supplied to the dose chamber through the build material inlet.
	Edholm et al. (US ‘105) teach the signal from the sensor 24 is supplied to an electronic function circuit 25 (micro-processor), wherein the signal will be amplified. In dependence on the number of hits registered by the sensor 24 per time unit, a signal is generated in the function circuit 25. (See column 2, lines 43-45)
	As to claim 29, Edholm et al. (US ‘105) disclose a fill level sensor (25) configured to determine a fill level of build material in the dose chamber.

Claims 16-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. (US 4,627,576)
	Hahn et al. (US ‘576) disclose a Siletta feeder 52", a modified screening unit 60" having a first screening deck 64" and second screening deck 68" arranged so as to receive the overs 252" from the first screening deck, an interscreen conveyor 72", a product conveyor 192", a product weigh belt 230", and a control system 45". (See column 26, lines 15-21)
[AltContent: arrow][AltContent: textbox (Moving Unit)][AltContent: arrow][AltContent: textbox (A determination unit (302, 45”))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sieving elements (64”, 68”))]
    PNG
    media_image4.png
    417
    510
    media_image4.png
    Greyscale

	Further, Hahn et al. (US ‘576) teach the throughs of first screen 64" are designated as first throughs 250" and are collected on a first throughs conveyor 300" having a weight and conveyor speed sensing element 302" providing a mass flow rate signal 304" to control system 45". (See column 26, lines 36-41)
Moreover, Hahn et al. (US ‘576) disclose the feed tray is vibrated horizontally in a direction perpendicular to the length of slats 53' with an adjustable amplitude magnetic drive unit 54' manufactured by Eriez Magnetics of Erie, PA. The drive unit vibrates the feed tray at a constant frequency of 60 Hz and a variable amplitude up to about 1 mm, and includes a Model FS-75A controller configured to permit control both manually and in response to an external analog signal 55'.
Therefore, as to claims 16 and 30, Hahn et al. (US ‘576)disclose a sieving unit for sieving build material, which the sieving unit comprises a shaking motor as a moving unit and sieving elements (64”, 68”) wherein the moving unit is configured to move the sieving elements (64”, 68”) exhibit a sieving movement by operation of the moving unit, the sieving movement conveying the build material across the sieving elements (64”, 68”) while a fractional portion of the build material passes through the sieving element into a build material receiving unit (11); and a determination unit (302, 45”) configured to determine capacity information of the sieving elements (64”, 68”) relating to an amount of build material to be sieved which is conveyed across the sieving elements (64”, 68”).
As to claims 17 and 31, Hahn et al. (US ‘576) teach the determination unit (302, 45”) comprises at least on sensor configured to determine an intensity of a signal, the intensity of the signal indicative of an amount of the build material being conveyed across the sieving element, the at least one sensor being arranged below the sieving elements (64”, 68”).
	As to claims 18 and 32, Hahn et al. (US ‘576) disclose a dose unit configured to provide the build material to the sieving unit, the dose unit comprising: a dose chamber configured to hold the build material, the dose chamber comprising an aperture defining a build material outlet; and a dose element configured to adjust a size of the aperture defining the build material outlet, an amount of build material being conveyed across the sieving element depending at least in part on the a size of the aperture.
	As to claims 19 and 33, Hahn et al. (US ‘576) teach a vibratory conveyor configured to move the dose unit and at least a portion of the sieving unit.
	As to claim 20, Hahn et al. (US ‘576) disclose the dose element is movable relative to the build material outlet, wherein the dose element is moveable to at least partially over the build material outlet.
	As to claims 21 and 34, Hahn et al. (US ‘576) teach the dose element comprises a linearly movable plate-like element or a pivotable flap.
22 and 35, Hahn et al. (US ‘576) disclose a layer thickness of build material conveying across the sieving elements (64”, 68”) depends at least in part on a position of the dose element relative to the build material outlet.
As to claim 23, Hahn et al. (US ‘576) teach the dose unit is configured to adjust the size of the aperture based at least in part on one or more build material parameters.
	As to claim 24, Hahn et al. (US ‘576) disclose the one or more build material parameters comprises a physical parameter and/or a mechanical parameter.
	As to claim 25, Hahn et al. (US ‘576) teach the dose element is configured to adjust a size of the aperture based at least in part on the capacity information.
	As to claim 26, Hahn et al. (US ‘576) discloses the dose element is configured to seal the aperture to hold the build material within the dose chamber.
	As to claim 27, Hahn et al. (US ‘576) teach the dose element is configured to adjust the size of the aperture so as to configure the build material outlet.
	As to claim 28, Hahn et al. (US ‘576) disclose a build material inlet, and a build material guiding element disposed within the dose chamber, the build material guiding element configured to distribute build material supplied to the dose chamber through the build material inlet.
	As to claim 29, Hahn et al. (US ‘576) disclose a fill level sensor configured to determine a fill level of build material in the dose chamber.
Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mamrak et al. (US 2020/0262147) disclose an additive manufacturing machine (910) includes a build unit (920) including a powder dispenser (906) 
Dufilho et al. (US 2010/0235002), Scott et al. (US 2005/0242003), Scott et al. (US 2008/0128334), Scott et al. (US 8,746,459), Scott et al. (US 2006/0243643), Padalino et al. (US 2005/0242009), and Hayatdavoudi (US 4,809,791) disclose a vibratory separator comprising a basket for supporting screen apparatus for treating material introduced into the vibratory separator, the basket on a base and pivotable with respect thereto, vibratory apparatus connected to the basket for vibrating the basket, screen apparatus supported by the basket, the material flowing onto the screen apparatus and forming a pool on the screen apparatus, and a beach on the screen apparatus adjacent the pool, measurement sensor apparatus connected to the vibratory separator and positioned above the screen apparatus for measuring a distance from the measurement sensor apparatus to a top surface of the pool, the measurement sensor apparatus including a signal production portion for producing signals indicative of said distance and for transmitting said signals, a control system for controlling and in communication with the measurement sensor apparatus for receiving signals from the measurement sensor apparatus indicative of said distance and for processing said signals to calculate a pool depth corresponding to said distance, said pool depth related to a location of an edge of said pool adjacent said beach, and angle adjustment apparatus connected to the basket and controlled by the control system for adjusting angle of the basket, thereby adjusting extent of the beach.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        02/12/2021